DETAILED ACTION
	This Office Action is in response to the Amendment filed on 12/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Regarding claims 1-2, 5-7, 9-10 and 13-19, the objections made in the Non-Final Rejection on 7/28/2020 is hereby withdrawn due to the amendment filed on 12/28/2020.
Regarding claims 1 & 20, the 112 2nd paragraph rejection made in the Non-Final Rejection on 7/28/2020 is hereby withdrawn due to the amendment filed on 12/28/2020.
Regarding claims 1-19, the 101 rejections made in the Non-Final Rejection on 07/28/2020 is hereby withdrawn due to the amendment filed on 12/28/2020.

Response to Arguments
Applicant’s arguments with respect to claims 1 & 20 have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5-8, 11-12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi et al. (US 2016/0180719 A1-hereinafter Wouhaybi) and in view of Obaidi (US 2018/0281943 A1-hereinafter Obaidi.)
Regarding claim 1, Wouhaybi discloses a monitoring system for monitoring a property, the monitoring system comprising: 
one or more processors (at least figure 6, element 602, processor); and 
one or more non-transitory storage devices (at least figure 6, element 604, main memory), the one or more storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
obtaining, by the monitoring system, sensor data from one or more sensors located at a property (at least [0017]-[0018], data from sensors is received/obtained); 
detecting, by the monitoring system and based on the obtained sensor data, presence of a drone (at least [0017]-[0018], determine if a drone is operating within or around property community); 
determining, by the monitoring system and based on the obtained sensor data, that the detected drone is an unauthorized drone (at least [0012][0031][0037], determined if drone is unregistered, unwanted or illegal); 
determining, by the monitoring system, that the unauthorized drone is still in the property after a set period of time ([0063], violates operating condition specifies in policy); 
([0032][0037][0063], i.e. reputation level is selected); 
and 
transmitting, by the monitoring system, one or more instructions to (i) one or more monitoring system components or (ii) one or more network components that are configured to adjust network parameters based on the one or more selected network adjustment policies ([0027]-[0028][0037][0041][0063], i.e: instructions to block or store low reputation is transmitted.)
Wouhaybi does not explicitly disclose monitoring, by the monitoring system, one or more radio frequency (RF) signals being output by the drone; based on the monitoring of the one or more monitored RF signal being output by the drone, determining that by the monitoring system, that the unauthorized drone is (i) communicating or (ii) attempting to communicate with a network associated with the property by the unauthorized drone detected, and that network parameters may be adjusted based on the determination.
Obaidi discloses monitoring by a monitoring system, one or more radio frequency (RF) signals being output by a drone, based on the monitoring of the one or more monitored RF signal being output by the drone, (at least figures 2A-2B; [0023]-[0025][0035][0037]-[0041], i.e.: drone authentication system monitors wireless (RF) communication from drone) determining that by the monitoring system, that the drone is unauthorized and that it is (i) communicating or (ii) attempting to communicate with a network associated with property and that network parameters may be adjusted (at least [0047]-[0048][0053]-[0054][0060] [0063], determine that the communication (i.e.: user name, password, ID) from drone don’t match with stored information, as such the drone is unauthorized, so initiate a protective mechanism.)

It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi to include the feature discloses by Obaidi to enhance the security level of the system.

Regarding claim 2, Wouhaybi and Obaidi disclose the monitoring system of claim 1. Wouhaybi also discloses wherein the obtaining, by the monitoring system, sensor data from one or more sensors located at the property comprises: obtaining, by the monitoring system, data generated by the one or more sensors that is (ii) indicative of video signals of nearby airspace depicting at least a portion of a drone (at least [0037], video feed of drone.)

Regarding claim 3, Wouhaybi and Obaidi disclose the monitoring system of claim 1. Wouhaybi also discloses the one or more sensors located at the property are stationary sensors (at least figure 1, elements 118 & 120, [0017], cameras.)

Regarding claim 5, Wouhaybi and Obaidi disclose the monitoring system of claim 1. Wouhaybi also discloses the detecting, by the monitoring system and based on the obtained sensor data, the presence of the drone comprises: determining, by the ([0037][0041][0051], i.e.: known or unknown drone.)

Regarding claim 6, Wouhaybi and Obaidi disclose the monitoring system of claim 1. Wouhaybi also discloses the determining, by the monitoring system and based on the obtained sensor data, that the detected drone is an unauthorized drone comprises:
generating, by the monitoring system, a drone signature based on the obtained sensor data (at least [0025][0063], drone that does not leave within a set period of time indicated by policy); and 
determining, by the monitoring system and based on the drone signature, that the detected drone is an unauthorized drone (at least [0025][0063][0083], drone is determined to be unauthorized as it does not operate in accordance with policy.)

Regarding claim 7, Wouhaybi and Obaidi disclose the monitoring system of claim 6. Wouhaybi also discloses determining, by the monitoring system, and based on the drone signature, that the detected drone is an unauthorized drone comprises: 
determining, by the monitoring system, whether the drone signature is stored in a database of authorized drone signatures ([0037][0041], i.e.: no entry (unknown drone); and 
based on a determination that the drone signature is not stored in the database of authorized drone signatures, determining, by the monitoring system, that the drone ([0037][0041], unknown drone.)

Regarding claim 8, Wouhaybi and Obaidi disclose the monitoring system of claim 7.  Wouhaybi also discloses obtaining, by the monitoring system, second sensor data that is generated by the one or more sensors; 
generating, by the monitoring system, a second drone signature that is based on the second sensor data ([0037], i.e.: entry such as location, path, speed, capabilities, reputation, owner, etc.); 
 determining, by the monitoring system, whether the second drone signature is stored in a database of authorized drone signatures ([0037][0042], entry for drone is stored); and 
based on a determination, by the monitoring system, that the second drone signature is stored in the database of authorized drone signatures, determining, by the monitoring system, that the drone represented by the second drone signature is an authorized drone ([0037][0041], drone is authorized.)

Regarding claim 11, Wouhaybi and Obaidi disclose the monitoring system of claim 1. Wouhaybi also discloses the one or more monitoring system components include (i) one or more monitoring system sensors, (ii) one or more monitoring system cameras, or (iii) a monitoring system control unit (at least figure 1.)

(at least [0072].)
Regarding claim 14, Wouhaybi and Obaidi disclose the monitoring system of claim 1. 
Wouhaybi also discloses the selecting, by the monitoring system, one or more network adjustment policies comprises: selecting, by the monitoring system, a particular network adjustment policy from among multiple different network adjustment policies based on a plurality of predetermined factors, wherein the plurality of predetermined factors include (iii) state of the monitoring system (i.e.: [0027][0063], monitoring system changes reputation level of drone when drone is detected as not abiding by policy.)

Claim 20 is rejected for the same rationale as claim 1 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi, Obaidi and further in view of K V et al. (US 20170019644 A1-hereinafter K.)
Regarding claim 4, Wouhaybi and Obaidi disclose the monitoring system of claim 1. 

However, K discloses one or more sensors are mounted to a device that is configured to move over at least a portion of a property (abstract, [0014], camera is carried by wireless drone.)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include the teaching of K into the system of Wouhaybi and Obaidi to provide a more dynamic, real time and mobile to the surveillance system ([0025].)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi, Obaidi and further in view of Mhatre et al. (US 2016/0191559 A1-hereinafter Mhatre.)
Regarding claim 9, Wouhaybi and Obaidi disclose the monitoring system of claim 1.
Wouhaybi and Obaidi do not disclose the determining, by the monitoring system, that the unauthorized drone (i) is communicating or (ii) attempting to communicate with a network associated with the property comprises: 
providing, by the monitoring system, network traffic data associated with a network of the property as an input to a machine learning model that has been trained to detected irregular network activity, wherein the network traffic data includes at least a portion of (i) data received by a device connected to one or more networks associated 
obtaining, by the monitoring system, output data that is generated by the machine learning model that has been trained to detect irregular network activity, wherein the output data is generated as a result of the machine learning model processing the provided network traffic data; and 
determining, by the monitoring system and based on the obtained output data generated by the machine learning model, whether the unauthorized drone is (i) communicating or (ii) attempting to communicate with the network associated with the property.
However, Mhatre discloses using machine learning to determine baseline levels of behavior within a network over a given time period, then current network traffic is compared against the established baseline models to check for malicious behavior (at least [0039]-[0040].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the teaching of Mhatre to provide a more current and reliable way of identifying threats to the system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi, Obaidi and further in view of Stolfo et al. (US 2010/0077483 A1-hereinafter Stolfo.)

Wouhaybi and Obaidi do not disclose determining, by the monitoring system, that the unauthorized drone (i) is communicating or (ii) attempting to communicate with a network associated with the property comprises: determining, by the monitoring system, that a predetermined pool of data that has been allocated as bait for detection of malicious network activity has been accessed.
However, Stolfo discloses decoy information has been accessed (at [0017] [0042][0045].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the teaching of Stolfo so that attackers can be quickly identified and prevent access to systems information ([0005]-[0006].) 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi, Obaidi and in view of Abedi et al. (US 2006/0133612 A1-hereinafter Abedi.)
Regarding claim 13, Wouhaybi and Obaidi disclose the monitoring system of claim 1. 
Wouhaybi and Obaidi do not explicitly disclose the network adjustment policies include (ii) suspension of all wireless communications by the one or more monitoring system components or the one or more network components for a predetermined period of time.
(at least abstract, [0006][0020][0025][0044].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the teaching of Abedi to prevent compromising the system.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi, Obaidi, Yau et al. (US 2015/0049189 A1-hereinafter Yau) and further in view of Abedi et al. (US 2006/0133612 A1-hereinafter Abedi.)
Regarding claim 15, Wouhaybi and Obaidi disclose the monitoring system of claim 1. 
Wouhaybi and Obaidi do not explicitly discloses the monitoring system comprises one or more contact sensors that use wired communication; and wherein selecting, by the monitoring system, one or more network adjustment policies comprises: selecting, by the monitoring system, a network adjustment policy that suspends wireless communication by one or more other monitoring system components or one or more network components until (i) a predetermined amount of time has expired or (ii) the one or more other monitoring system components or the one or more network components receive an instruction to begin using wireless communication again.
 However, Yau discloses contact sensors that are able to communicate across wired and wireless networks (at least [0024].)

Wouhaybi, Obaidi and Yau do not explicitly disclose selecting, by the monitoring system, a network adjustment policy that suspends wireless communication by one or more other monitoring system components or one or more network components until (i) a predetermined amount of time has expired or (ii) the one or more other monitoring system components or the one or more network components receive an instruction to begin using wireless communication again.
However, Abedi discloses when a wireless device is compromised, disabling the wireless device from operating within a secured zone for a predetermined period until the device has been reinitialized (at least abstract, [0006][0020][0025][0044].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi, Obaidi and Yau to include the teaching of Abedi to prevent compromising the system.

Regarding claim 16, Wouhaybi and Obaidi disclose the monitoring system of claim 1. 
Wouhaybi and Obaidi do not explicitly disclose the monitoring system comprises one or more motion sensors that use wired communication; wherein the selecting, by the monitoring system, one or more network adjustment policies comprises: selecting, by the monitoring system, a network adjustment policy that suspends wireless 
However, Yau discloses motion sensors that are able to communicate across wired and wireless networks (at least [0024].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the different sensors of Yau to enhance the system and enabling it to work in different networks.
Wouhaybi, Obaidi and Yau do not explicitly disclose selecting, by the monitoring system, a network adjustment policy that suspends wireless communication by one or more other monitoring system components or one or more network components until (i) a predetermined amount of time has expired or (ii) the one or more other monitoring system components or the one or more network components receive an instruction to begin using wireless communication again.
However, Abedi discloses when a wireless device is compromised, disabling the wireless device from operating within a secured zone for a predetermined period until the device has been reinitialized (at least abstract, [0006][0020][0025][0044].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi, Obaidi and Yau to include the teaching of Abedi to prevent compromising the system.

([0063], instruction to decrease reputation level.) 
Wouhaybi and Obaidi do not explicitly disclose the monitoring system comprises one or more contact sensors that use wired communication or one or more motion sensors that use wired communication; 
wherein the selecting, by the monitoring system, one or more network adjustment policies comprises: selecting, by the monitoring system, a network adjustment policy that suspends wireless communications by monitoring system components or network components located at the property. 
However, Yau discloses motion sensors that are able to communicate across wired and wireless networks (at least [0024].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the different sensors of Yau to enhance the system and enabling it to work in different networks.
Wouhaybi, Obaidi and Yau do not explicitly disclose selecting, by the monitoring system, one or more network adjustment policies comprises: selecting, by the monitoring system, a network adjustment policy that suspends wireless communications by monitoring system components or network components located at the property. 
(at least abstract, [0006][0020][0025][0044].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi, Obaidi and Yau to include the teaching of Abedi to prevent compromising the system.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi, Obaidi, Yau et al. (US 2015/0049189 A1-hereinafter Yau) and further in view of Kates (US 2016/0029315 A1-hereinafter Kates.)
Regarding claim 18, Wouhaybi and Obaidi disclose the monitoring system of claim 1. 
Wouhaybi and Obaidi do not explicitly disclose the monitoring system comprises one or more contact sensors that use wireless communication; wherein selecting, by the monitoring system, one or more network adjustment policies comprises: selecting, by the monitoring system, a network adjustment policy that requires the one or more motion sensors to use encrypted wireless communications.
However, Yau discloses contact sensors and motion sensors that are able to communicate across wired and wireless networks (at least [0024].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the different sensors of Yau to enhance the system and enabling it to work in different networks.

However, Kates discloses wireless motion sensors communicate in an encrypted format ([0025][0054].) 
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi, Obaidi and Yau to include the teaching of Kates to enhance the security level of the system.

Regarding claim 19, Wouhaybi and Obaidi disclose the monitoring system of claim 1. 
Wouhaybi and Obaidi do not explicitly disclose the monitoring system comprises one or more motion sensors that use wireless communication; wherein the selecting, by the monitoring system, one or more network adjustment policies comprises: selecting, by the monitoring system, a network adjustment policy that requires the one or more motion sensors to use encrypted wireless communications.
However, Yau discloses motion sensors that are able to communicate across wired and wireless networks (at least [0024].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi and Obaidi to include the different sensors of Yau to enhance the system and enabling it to work in different networks.

However, Kates discloses wireless motion sensors communicate in an encrypted format ([0025][0054].) 
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the system of Wouhaybi, Obaidi, and Yau to include the teaching of Kates to enhance the security level of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.